Citation Nr: 0118370	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right clavicle, including post-traumatic 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from March 1972 to 
April 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

This matter was remanded by the Board in October 2000 for 
further development.  In a rating decision of April 2001, the 
schedular evaluation for the veteran's right shoulder 
disability was increased from 10 percent to 20 percent, 
effective January 16, 1998.  Thereafter, the veteran 
continued his appeal for a higher evaluation so the case was 
returned to the Board in June 2001. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran is left hand dominant.

3.  The service-connected right shoulder disability is 
manifested by some limitation of motion with pain, but the 
limitation of motion does not more nearly approximate 
limitation to 25 degrees from the side than limitation of 
motion to midway between the side and shoulder level; there 
is no malunion or nonunion of the scapula or clavicle.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the right clavicle, including 
post-traumatic arthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his right shoulder 
disability.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to this 
claim and provided the veteran with a current VA examination 
of this disability.  There is no outstanding evidence or 
information which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for residuals of a fracture of the right 
clavicle, including post-traumatic arthritis, was granted in 
April 1976.  A 10 percent disability evaluation was assigned.  
The 10 percent disability evaluation remained in effect when 
the veteran's current claim for an increased evaluation was 
filed in January 1998.

Medical records from the Saginaw VA Outpatient Center (VAOC) 
dated from October 1997 to February 1998 show that the 
veteran received evaluations and treatment for complaints of 
shoulder pain.  The veteran was seen by the orthopedic clinic 
in February 1998.  He endorsed constant right shoulder pain.  
He denied instability.  There was a positive impingement 
sign.  There was evidence of pain with palpation of the 
biceps and active elbow flexion.  Active range of motion for 
abduction was to 100 degrees.  Passive range of motion for 
abduction was to 140 degrees.  Active and passive range of 
motion for forward flexion was to 160 degrees.  Active and 
passive range of motion for external rotation was to 40 
degrees.  Active and passive range of motion for internal 
rotation was to T12.  The assessment was healed clavicle 
fracture without degenerative joint disease.  The veteran was 
referred to the physical therapy clinic.

A February 1998 consultation report from the physical therapy 
clinic indicates that the veteran gave a history of increased 
shoulder pain in recent years.  He said he was no longer able 
to raise his right arm over his head.  Active range of motion 
for abduction was to 100 degrees.  Active range of motion for 
forward flexion was to 95 degrees.  Active range of motion 
for external rotation was to 30 degrees.  Active range of 
motion for internal rotation was to 80 degrees.  There was 
decreased muscle strength of the right shoulder when compared 
to the left.  There was tenderness around the right shoulder.  

The veteran underwent a VA orthopedic examination in 
September 1998 to determine the current degree of impairment 
from the residuals of his right clavicle fracture.  He stated 
that the pain in his shoulder was getting worse.  He said he 
could not lift his arm properly, and that his right arm felt 
weak.  On active range of motion testing, abduction was to 80 
degrees, forward flexion was to 80 degrees, external rotation 
was to 70 degrees, and internal rotation was to 65 degrees.  
All ranges of motion were noted to be accompanied by 
complaints of pain.  On passive range of motion testing, 
forward flexion was to 95 degrees, external rotation was to 
75 degrees, and internal rotation was to 65 degrees.  Power 
against resistance was moderate with complaints of pain near 
the top of the shoulder.  The VA examiner noted that an X-ray 
study and arthrogram of the veteran's right shoulder were 
performed at a VA medical center approximately one month 
earlier.  He stated that the X-ray of the right shoulder 
disclosed evidence of an old healed fracture of the lateral 
end of the clavicle in satisfactory position and no evidence 
of arthritis of the clavicle or shoulder joint.  The 
diagnosis was status post fracture of the lateral end of the 
clavicle with no evidence of arthritis or post-traumatic 
arthritic changes.  In an addendum dated in December 1998, 
the physician who performed the September 1998 VA examination 
stated that his examination of the veteran disclosed no 
evidence of arthritis of the right shoulder joint, that he 
had reviewed the veteran's VA medical center chart, and that 
it was his opinion that the veteran's limitation of motion of 
the right shoulder was due to "reasons" unrelated to the 
veteran's in-service injury.  

The veteran filed a substantive appeal in May 1999.  He 
asserted that that he suffered from constant right shoulder 
pain.  He said he was incapable of using his right arm for 
heavy work.  He maintained he was unable to raise his right 
arm above the shoulder level.  The veteran alleged that the 
September 1998 examiner reviewed his records and spoke with 
him but did not actually examine his right shoulder.

The matter was REMANDED by the Board in October 2000.  The 
Board observed that neither the report of any X-ray study 
undertaken in connection with the September 1998 VA 
examination nor the records of the X-ray study and arthrogram 
reportedly performed at a VA facility approximately one month 
earlier (and referenced by the VA examiner) had been 
associated with the claims folder.  It was also noted that 
the examiner failed to identify the reason for or etiology of 
the limitation of motion of the veteran's right shoulder or 
otherwise explain why he had concluded that the limitation of 
motion was unrelated to the veteran's service-connected 
disability.  The RO was therefore directed to obtain all 
records pertaining to the evaluation and treatment of the 
veteran's right shoulder disorder, and thereafter, afford the 
veteran an examination to determine the extent of impairment 
from his service-connected right shoulder disability.

The RO obtained the reports of a CT of the upper right 
extremity, an arthrogram of the right shoulder, and an X-ray 
study of the right shoulder and clavicle that were conducted 
in May 1998.  The report of the CT indicates that there was 
an irregularity in the synovial membrane, which was probably 
related to previous trauma or an inflammatory process.  A 
similar finding was noted in the report of the arthrogram.  
The suggestion of there being an old healed fracture of the 
right distal clavicle was referenced in the reports of the CT 
and X-ray study.  

In a letter dated in November 2000 letter, the RO asked the 
veteran to identify the names and mailing addresses of any VA 
or non-VA health care provider who had treated his right 
shoulder disorder.  The veteran did not respond to this 
inquiry.

Outpatient records from the Saginaw VAOC dated in December 
1998 and June 1999 were associated with the claims folder.  
Those records show that the veteran was seen for complaints 
of right shoulder pain.  The pain was noted to be 
intermittent and tolerable.  The veteran was not taking any 
medication except for Tylenol.

The veteran was afforded a VA orthopedic examination in 
February 2001.  He complained of a constant dull aching pain 
in the right shoulder.  He also reported weakness in the 
right shoulder.  He stated that he experienced a flare-up of 
pain in his right shoulder approximately once a week.  He 
said the flare-ups were usually caused by cold weather or 
excessive movement or use of the right upper extremity.  The 
veteran indicated that his shoulder would become stiff during 
these flare-ups, and that the flare-ups caused some 
functional impairment.  In the past six months, he reported 
that he had to take three days of sick leave due to right 
shoulder pain.  

On physical examination, there was no evidence of malunion, 
nonunion, or loose motion.  There was plus two tenderness at 
the lateral clavicle and right acromioclavicular joint.  The 
muscles of the right shoulder were well developed and normal.  
Forward flexion and abduction were to 90 degrees with pain 
starting at 70 degrees.  With passive motion, the veteran 
could go up to 100 degrees with associated pain.  External 
rotation was to 60 degrees, with pain starting at 60 degrees.  
Internal rotation was to 40 degrees, with pain starting at 40 
degrees.  X-rays of the right shoulder and clavicle revealed 
a deformity of the outer extremity of the right clavicle 
related to an old injury.  The veteran was noted to left-
handed.  The impression was old healed fracture of the right 
clavicle with arthritis of the right acromioclavicular joint 
and early degenerative arthritis of the right shoulder.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

The RO has rated the veteran's right shoulder disability 
under Diagnostic Codes 5010-5201.  Under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2000), degenerative or traumatic 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code(s) for the specific joint or joints involved.

Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2000).  

The evidence of record shows that the veteran is left hand 
dominant.  His right shoulder is therefore considered to be 
the minor extremity for rating purposes.  38 C.F.R. § 4.69 
(2000).  

Limitation of motion of the minor arm warrants an evaluation 
of 20 percent if motion is limited to the shoulder level or 
to midway between the side and shoulder level.  A 30 percent 
evaluation is warranted if motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2000).

A 10 percent evaluation is warranted for malunion of the 
scapula or nonunion of the scapula without loose movement.  A 
20 percent evaluation is warranted for nonunion of the 
scapula with loose movement or for dislocation of the 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2000).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran contends and the evidence shows that the veteran 
experiences pain and discomfort of his right shoulder.  The 
evidence also supports the veteran's contention that pain 
limits his ability to lift his right arm above the shoulder 
level.  However, the currently assigned evaluation of 20 
percent contemplates limitation of motion to midway between 
the side and shoulder level.  On range of motion testing, the 
veteran has repeatedly demonstrated active forward flexion 
and abduction to at least 80 degrees.  Moreover, the report 
of the February 2001 VA examination, which provides the most 
useful information for rating purposes, indicates that the 
pain on abduction started at 70 degrees, as did the pain on 
forward flexion.  

With respect to flare-ups, to include those associated with 
repeated use, the veteran indicated that during flare-ups he 
experienced increased stiffness but he also indicated that 
the flare-ups only occurred about once a week.  
Significantly, at the February 2001 examination, he also 
stated that he had missed only three days of work during the 
last 6 months due to shoulder pain.  

The right shoulder muscles were found to be normal on the 
February 2001 examination, and there is no other medical 
evidence showing that the service-connected right shoulder 
disability is productive of weakened movement or excess 
fatigability.  Similarly, there is no indication in the 
objective evidence that the disability is productive of 
incoordination.  

In sum, when all pertinent disability factors are considered 
and in view of the veteran's demonstrated range of pain free 
motion, the Board must conclude that the limitation of motion 
of the veteran's right shoulder does not more nearly 
approximate limitation to 25 degrees from the side than 
limitation to midway between the side and shoulder level.  
Therefore, a higher evaluation on the basis of limitation of 
motion is not warranted.

There is no evidence of dislocation or nonunion of the 
clavicle or scapula.  In any event, the maximum evaluation 
authorized under Diagnostic Code 5203 is 20 percent.  

The Board notes that evaluations in excess of 20 percent are 
authorized under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for 
impairment of the humerus with loss of the head, nonunion or 
fibrous union, but the service-connected fracture involved 
the clavicle and the evidence does not show functional 
impairment of the humerus which approaches that required for 
an evaluation in excess of 20 percent.  

Therefore, the Board must conclude that the veteran's right 
shoulder disability does not warrant an evaluation in excess 
of 20 percent under the schedular criteria.  The Board has 
considered application of the benefit-of-the-doubt doctrine 
with respect to this matter, but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his right shoulder disability.  In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture of the right clavicle, including post-traumatic 
arthritis, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

